308 S.W.3d 771 (2010)
STATE of Missouri, Respondent,
v.
Edward WIDEMAN, Appellant.
No. ED 92971.
Missouri Court of Appeals, Eastern District, Division Two.
April 27, 2010.
Matthew M. Ward, Columbia, MO, for appellant.
Shaun J. MacKelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Edward Wideman (Defendant) appeals the judgment of conviction entered after a jury found him guilty of two counts of statutory rape in the second degree and two counts of statutory sodomy in the second degree. Defendant claims the trial court plainly erred in overruling his request to exclude the victim from the courtroom and permitting her to remain in the courtroom before she testified and throughout the proceedings. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no plain error. An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).